   Case 2:19-cv-02684-CJB-DMD Document 109 Filed 02/26/21 Page 1 of 23




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA



LIONEL SINGLETON, JR.                                      CIVIL ACTION


VERSUS                                                     NO: 19-2684


UNITED STATES OF AMERICA                                   SECTION: “J”(3)



          AMENDED FINDINGS OF FACT AND CONCLUSIONS OF LAW


         This matter came before the Court for a bench trial on the merits on October

13, 2020. After consideration of the testimony and evidence submitted, and the

arguments of counsel, the Court issues the following Findings of Fact and

Conclusions of Law pursuant to Fed. R. Civ. P. 52(a).


    1.       The Court has jurisdiction over this matter, pursuant to the Federal Tort
             Claims Act, 28 U.S.C. §§ 1346(b)(1) and 2671, et seq.

    2.       Lionel Singleton, Jr., is 45 years old and was an offshore operator in the
             oil and gas industry, which is a position he has held with multiple oil
             and gas companies over a 20-year career.

    3.       On March 30, 2017, Singleton was injured in a vehicular accident when
             he was struck from the rear by U. S. Postal Service employee Donnelle
             Breaux acting within the course and scope of her employment.


    4.       At the time of the accident, Singleton’s vehicle was stopped at a red
             traffic signal and the impact knocked his vehicle into a third vehicle
             stopped ahead of him.

    5.       Pursuant to a Motion for Partial Summary Judgment disposed of prior
             to trial, Breaux was found to be solely liable for the accident. The issue
             of liability was not litigated at trial.

                                           1
Case 2:19-cv-02684-CJB-DMD Document 109 Filed 02/26/21 Page 2 of 23




6.    Mr. Singleton experienced an immediate onset of neck and low back
      pain.

7.    Shortly afterward, when his symptoms worsened, Plaintiff saw Dr.
      Dantin, his family doctor, several times complaining of shoulder, neck
      and back pain.


8.    On May 11, 2017, Plaintiff began treating with Dr. Beau Porche, a
      chiropractor in Houma, Louisiana, for persistent neck pain radiating
      into his shoulder and low back pain radiating into his hips.

9.    Dr. Porche reported segmental dysfunction in the cervical and lumbar
      regions, as well as spasm in the cervical and lumbar paraspinal
      musculature. The records of Dr. Porche confirm treatment and diagnosis
      through October 24, 2017.

10.   A lumbar MRI performed on August 7, 2017, confirmed a “left far
      lateral/foraminal disc herniation at L4-5 which narrows the left neural
      foramen and could produce symptoms relative to the left L4 root.”

11.   On September 8, 2017, Plaintiff was referred to Dr. Michael Haydel, a
      pain management specialist in Houma, Louisiana, with complaints of
      persistent low back pain. Plaintiff also voiced complaints of left shoulder
      pain. Mechanism of injury is reported as “motor vehicle accident.”

12.   Between September and November, 2017, Plaintiff underwent multiple
      lumbar epidural steroid injections by Dr. Haydel. Dr. Haydel also
      prescribed medication for neuropathic pain. Dr. Haydel noted mechanism of
      injury as “motor vehicle accident.”

13.   On January 18, 2018, Plaintiff was seen by Dr. Deepak Awasthi, a
      neurosurgeon, complaining of moderate to severe “throbbing” and
      “shooting” pain in his neck and low back. At that time, Dr. Awasthi
      discussed treatment options with Plaintiff, including surgical
      intervention in the form of a L4-5 discectomy.

14.   On June 14, 2018, Plaintiff returned to Dr. Awasthi with complaints of
      left- sided low back pain radiating into the left leg and foot, which Dr.
      Awasthi reported was the product of a L4-5 lumbar disc herniation with


                                     2
Case 2:19-cv-02684-CJB-DMD Document 109 Filed 02/26/21 Page 3 of 23




      radiculopathy. At this visit, Plaintiff indicated his desire to proceed with
      lumbar surgery.

15.   At this June 14, 2018 visit, Plaintiff also complained of left-sided neck
      pain radiating into the left arm. He again reported that these problems
      began following a March 2017 automobile accident.

16.   Dr. Awasthi performed a left-sided L4-5 facetectomy, partial discectomy
      and resection with decompression of the nerve roots on August 8, 2018.

17.   On August 23, 2018, Plaintiff’s first post-operative visit, he reported
      ongoing symptoms which Dr. Awasthi reported to be “neuropathic … in
      the L5 distribution.”

18.   On November 15, 2018, Plaintiff returned to Dr. Awasthi reporting
      continued low back pain and significant left leg pain, which Dr. Awasthi
      reported to be “neuropathic in nature.” Dr. Awasthi maintained this
      opinion at a visit on November 15, 2018 when Plaintiff returned
      reporting low back and leg pain, which he rated 8 out 10.

19.   On December, 12, 2018, Plaintiff underwent a repeat lumbar MRI, which
      confirmed “postoperative scar/fibrosis” at the L4-5 level.

20.   On December 17, 2018, Plaintiff returned to Dr. Haydel complaining of
      persistent lower back pain radiating into both legs. In fact, Plaintiff
      reported his pain as being “worse than before surgery.” Plaintiff
      reiterated these complaints to Dr. Haydel on January 14, 2019. Dr.
      Haydel maintained Plaintiff on neuropathic pain medication.


21.   On December 20, 2018, Plaintiff continued to voice complaints of local
      low back pain as well as pain radiating into his lower extremities. Upon
      review of Plaintiff’s recent lumbar MRI, Dr. Awasthi reported he felt
      Plaintiff’s pain generator was “postoperative changes with epidural
      fibrosis on the left side at L4-5.”

22.   As Dr. Awasthi felt these symptoms were residual neuropathic pain
      related to nerve damage, he thought Plaintiff might benefit from a dorsal
      column stimulator and referred Plaintiff back to Dr. Haydel for
      consideration of such a procedure.

23.   On February 4, 2019, Plaintiff returned to Dr. Haydel complaining of low

                                     3
Case 2:19-cv-02684-CJB-DMD Document 109 Filed 02/26/21 Page 4 of 23




      back pain radiating down both legs with numbness. Plaintiff repeated
      these complaints to Dr. Haydel on February 25, 2019. Dr. Haydel
      maintained Plaintiff on neuropathic pain medication.

24.   On April 8, 2019, Plaintiff continued to complain of low back pain with
      bilateral lower extremity weakness impairing his daily activities.
      Plaintiff advised Dr. Haydel that he had been unable to obtain an EMG
      that had been ordered “because he lost his job and would have to pay out
      of pocket.” Dr. Haydel reported Plaintiff may benefit from additional
      lumber epidural steroid injections, and again prescribed neuropathic
      pain medication.

25.   A lumbar epidural steroid injection was performed on May 22, 2019. On
      May 29, 2019, Plaintiff reported to Dr. Haydel that he experienced
      minimal relief with the injection and continued to experience radiating
      low back pain and bilateral lower extremity weakness. He was
      maintained on neuropathic pain medication.

26.   On June 18, 2019, Plaintiff returned to Dr. Haydel with persistent
      complaints of low back pain radiating into both legs. On August 27, 2019,
      Plaintiff yet again voiced complaints of radiating low back pain, but
      primarily into the left buttocks and left leg. These complaints were
      reiterated to Dr. Haydel on September 3, 2019. Throughout this period
      of treatment, Dr. Haydel continued to prescribe neuropathic pain
      medication and note “mechanism of injury includes motor vehicle
      accident.”

27.   On September 27, 2019, Plaintiff again returned to Dr. Porche with
      continued complaints of persistent and gradually worsening neck pain.


28.   Plaintiff underwent a cervical MRI on September 30, 2019, which
      confirmed a “central focal disc herniation with cord effacement” at the 4-
      5 cervical level.

29.   On October 3, 2019, at the request of Defendant, Plaintiff underwent an
      independent medical examination by neurosurgeon Dr. Najeeb Thomas.
      Dr. Thomas opined that Plaintiff had sustained the L4-5 lumbar disc
      herniation observed on MRI in the accident of March 30, 2017, and the
      L4-5 partial discectomy, facetectomy and resection with decompression
      performed by Dr. Awasthi was both necessary and medically reasonable.
      Dr. Thomas said that Plaintiff was restricted to light duty due to his

                                    4
Case 2:19-cv-02684-CJB-DMD Document 109 Filed 02/26/21 Page 5 of 23




      lumbar injury and surgery.

30.   Dr. Thomas agreed that Plaintiff’s ongoing post-surgical low back and
      leg pain was residual pain from Plaintiff’s L4-5 disc herniation and
      subsequent surgery. Dr. Thomas felt that Plaintiff had reached
      maximum medical improvement with respect to his low back.

31.   With respect to Plaintiff’s cervical spine, Dr. Thomas agreed the prior
      cervical MRI did confirm a disc herniation at the C4-5 level. However,
      he did not feel the herniation was accident-related nor that it was
      symptomatic, i.e., that it was the cause of Plaintiff’s complaints of neck
      and upper extremity radiating pain.

32.   Dr. Thomas testified that he felt Plaintiff was honest and forthright in
      relaying his symptoms and history and did not feel Plaintiff was
      exaggerating his problems or malingering. Moreover, again, Dr. Thomas
      testified that he agreed a restriction to light duty employment was
      reasonable in light of Plaintiff’s lumbar injury and resulting lumbar
      surgery.

33.   On October 23, 2019, Plaintiff presented to Dr. Haydel with continued
      complaints of radiating low back pain for which Dr. Haydel suggested
      the dorsal column stimulator Dr. Awasthi had previously indicated
      should be considered. Plaintiff also reported cervical pain radiating into
      his left shoulder and left hand. With respect to these renewed complaints
      of cervical problems, Dr. Haydel again reported the mechanism of injury
      to be a “motor vehicle accident.”

34.   These complaints were reiterated to Dr. Haydel on November 20, 2019.
      Dr. Haydel reported “cervical herniation noted on cervical MRI” and was
      of the further opinion Plaintiff suffered from “cervical disc disorder at
      C4-5 level with radiculopathy.” He maintained Plaintiff’s regimen of
      neuropathic pain medication for his ongoing low back and left leg pain.


35.   However, because at this time Plaintiff’s radiating back pain was worse
      than his cervical issues, Plaintiff elected to undergo the dorsal column
      stimulator procedure. He presented to Dr. Haydel on November 22,
      2019, to discuss the necessary pre-procedure psychological testing.


36.   However, shortly after this visit, Plaintiff began experiencing a severe
      worsening of his cervical and upper extremity pain and numbness that

                                    5
Case 2:19-cv-02684-CJB-DMD Document 109 Filed 02/26/21 Page 6 of 23




      caused such concern that Plaintiff decided to delay the dorsal column
      stimulator procedure and address these cervical issues first.

37.   On December 3, 2019, Plaintiff underwent a cervical epidural steroid
      injection at the hands of Dr. Haydel, which offered little relief. Plaintiff
      returned to Dr. Haydel on December 18, 2019, reporting “severe neck
      pain with shocking sensation down to legs when he looks down.” As this
      was a more significant concern, Plaintiff and Dr. Haydel elected to delay
      the stimulator procedure. Dr. Haydel reported neuropathic pain
      medication had been tried.

38.   On January 1, 2020, Plaintiff returned to Dr. Awasthi complaining of
      “worsening neck pain that radiates in the left arm” as well as “occasional
      numbness in the left arm and hand.” Dr. Awasthi reported that Plaintiff
      “states that the pain becomes worse and goes down the spinal column
      when he looks down.”

39.   Dr. Awasthi further reported that Plaintiff had undergone both physical
      therapy and cervical injections without success. Plaintiff reported that
      these worsening cervical problems were now interfering with his
      activities of daily life. Plaintiff further reiterated his persistent radiating
      low back pain.

40.   Because Plaintiff’s cervical symptoms had grown significantly worse
      than his persistent low back and left leg pain, and because Dr. Awasthi
      was of the opinion Plaintiff had sustained a C4-5 central disc herniation
      with disc fragments intruding into the central spinal canal and effacing
      the spinal cord which confirmed “early signs of spinal cord compression”,
      Dr. Awasthi recommended and scheduled Plaintiff for a C4-5 disc
      arthroplasty.


41.   At a January 21, 2020, visit, Dr. Haydel noted Plaintiff had been seen
      by Dr. Awasthi and cervical surgery had been recommended. Moreover,
      Dr. Haydel reported that Plaintiff “is still interested in [spinal column
      stimulator] for back and [bilateral lower extremity pain].”

42.   On February 18, 2020, Plaintiff underwent a C4-5 arthroplasty at the
      hands of Dr. Awasthi in an effort to alleviate his cervical and radiating
      upper extremity pain. On March 2, 2020, Dr. Awasthi reported that the
      procedure had resolved Plaintiff’s left arm pain.


                                      6
Case 2:19-cv-02684-CJB-DMD Document 109 Filed 02/26/21 Page 7 of 23




43.   On March 11, 2020, Plaintiff returned to Dr. Haydel again reporting
      neck pain radiating into his left shoulder, arm and hand, in addition to
      continued back pain radiating into his left leg.

44.   On April 16, 2020, Plaintiff reported mild posterior neck pain but no arm
      pain to Dr. Awasthi.

45.   At a May 6, 2020 return visit to Dr. Haydel, Plaintiff reported improving
      neck pain radiating into left arm and hand, in addition to continued low
      back pain radiating into the left leg. Dr. Haydel indicated at that time
      that neuropathic pain medication had been tried and that he would
      proceed with a dorsal column stimulator trial.

46.   On June 29, 2020, Dr. Awasthi reported Plaintiff was doing well from
      the cervical surgery, and Plaintiff’s “main issue” at that time was low
      back pain radiating into the left leg and foot.

47.   On July 13, 2020, Plaintiff reiterated these complaints to Dr. Awasthi.

48.   One day later, on July 14, 2020, Dr. Haydel indicated Plaintiff had
      scheduled and would soon undergo additional psychological testing in
      advance of the trial stimulator procedure which Dr. Haydel continued to
      feel was appropriate in light of Plaintiff’s “chronic [low back pain]
      radiating to [lower left extremity].”

49.   On August 18, 2020, Dr. Haydel reviewed the trial stimulator procedure
      with Plaintiff. Notably, at this visit Plaintiff indicated he had been
      experiencing spasm in the right anterior neck and jaw pain not
      experienced since cervical surgery. Accordingly, Dr. Haydel scheduled
      and performed a right sternocleidomastoid trigger point injection on
      August 25, 2020.


50.   On September 17, 2020, Plaintiff again advised Dr. Haydel of pain to the
      right neck and jaw and continued lumbar pain radiating into the left leg.
      Dr. Haydel scheduled the trial stimulator procedure for the following
      week. Plaintiff underwent the trial implant procedure at the hands of Dr.
      Haydel on September 21, 2020.

51.   On September 28, 2020, Plaintiff reported a 75% reduction in pain
      through the stimulator trial and the temporary implant was removed.


                                    7
Case 2:19-cv-02684-CJB-DMD Document 109 Filed 02/26/21 Page 8 of 23




52.   As of the October 13, 2020, trial date Plaintiff had not undergone the
      permanent implant procedure, although it was scheduled for November
      6, 2020.

      Medical Causation

53.   At the outset, it is noted that the parties agree that the L4-5 disc
      herniation for which Plaintiff underwent a left-sided L4-5 facetectomy,
      partial discectomy and resection with decompression of the nerve roots
      on August 8, 2018, was causally related to the automobile accident of
      March 30, 2017.

54.   However, the causal relationship between the accident and Plaintiff’s
      C4-5 central focal disc herniation with cord effacement as confirmed by
      the September 30, 2019, cervical MRI is disputed.

55.   The Lucas/Housely presumption in favor of a plaintiff establishes a
      causal connection between an injury plaintiff suffered and an accident
      “if before the accident the injured person was in good health, but
      commencing with the accident the symptoms of the disabling condition
      appear and continuously manifest themselves afterwards, providing the
      medical evidence shows there to be a reasonable possibility of causal
      connection between the accident and the disabling condition.” Maranto
      v. Goodyear Tire & Rubber Co., 650 So. 2d 757, 759-61 (La. 1995); Fair
      v. Allen, 669 F.3d 601, 605 (5th Cir. 2012).


56.   In order to overcome or defeat the Lucas/Housely presumption, the
      defendant must show either 1) plaintiff was in poor health prior to the
      accident at issue, or 2) some other particular incident caused the injury.
      Detraz v. Lee, 2005-1263 (La. 1/17/07), 950 So. 2d 557, 560.

57.   Defendant concedes that Plaintiff had no history whatsoever of cervical
      injury or problems prior to the accident of March 30, 2017.

58.   Plaintiff described right-sided neck and low back pain when he sought
      treatment from his primary care physician, Dr. Kirk Dantin, on April 11,
      2017.

59.   Plaintiff described headache, right-sided neck pain, right-sided shoulder
      pain, and low back pain radiating into both hips when he sought
      treatment from his chiropractor, Beau Porche, D.C., on May 11, 2017.

                                    8
Case 2:19-cv-02684-CJB-DMD Document 109 Filed 02/26/21 Page 9 of 23




60.   Plaintiff did not describe left-sided shoulder pain until nearly three
      months after the accident.

61.   Dr. Haydel testified that Plaintiff “denied neck pain” at every visit until
      October 23, 2019.

62.   Dr. Haydel testified that his staff performed a physical examination at
      every visit, and Dr. Haydel’s records indicate Plaintiff had full range of
      motion in his neck at every visit until October 23, 2019.

63.   Dr. Haydel provided a narrative of Plaintiff’s post-accident condition,
      course of treatment, and prognosis to a disability insurer in February
      2019 but made no mention of neck, shoulder, or cervical issues in the
      narrative.

64.   Plaintiff’s neurosurgeon, Dr. Deepak Awasthi, performed a physical
      examination of Plaintiff during their initial encounter on January 18,
      2018 and found his neck to be “supple, [with] full range of motion”.

65.   Dr. Awasthi testified that he found “no major issues” with Plaintiff’s
      neck during the examination performed on January 18, 2018.

66.   Neither Dr. Awasthi, Dr. Haydel, nor Dr. Dantin, ever ordered a cervical
      MRI.

67.   Plaintiff’s chiropractor did not order a cervical MRI until 30 months after
      the accident.


68.   Dr. Haydel’s staff did not order an epidural steroid injection (ESI) for
      Plaintiff’s cervical spine until 33 months after the accident.

69.   Dr. Awasthi did not diagnose Plaintiff with a cervical herniation until
      34 months after the accident.

70.   Dr. Awasthi’s stated that Plaintiff showed only “early signs of spinal cord
      compression” in his cervical spine when he examined Plaintiff 34 months
      after the accident, on January 16, 2020.

71.   Dr. Awasthi testified that he could not say to a reasonable degree of
      medical certainty that the March 30, 2017 accident caused Plaintiff’s


                                     9
Case 2:19-cv-02684-CJB-DMD Document 109 Filed 02/26/21 Page 10 of 23




       later cervical complaints.

 72.   Dr. Thomas testified that the March 30, 2017 accident did not cause
       Plaintiff’s later cervical complaints.

 73.   As Plaintiff has failed to produce evidence that Plaintiff’s C4-5 disc
       herniation continuously manifested following the accident of March 30,
       2017, the Lucas/Housely presumption does not apply, and the Court
       finds that the upper extremity radiating pain is not related to or caused by
       the accident of March 30, 2017.

 74.   In addition, Plaintiff alleges that he suffers from an injury or
       aggravation at the L5-S1 level of his lumbosacral spine.

 75.   Both Dr. Thomas and Dr. Awasthi testified that the changes at the L5-
       S1 level were degenerative in nature, and Plaintiff’s own expert, Dr.
       Awasthi, opined that the degenerative changes at L5-S1 pre-existed the
       accident.

 76.   Accordingly, the Court concludes that the changes at the L5-S1 level of
       Plaintiff’s lumbosacral spine were not causally related to the accident,
       and thus, Defendant is not liable for any scans, tests, or treatment
       directly related to those changes.

       Appropriateness of Medical Treatment

 77.   Defendant does not dispute the medical necessity and appropriateness
       of the lumbar surgery Plaintiff underwent on August 8, 2018.

 78.   However, Defendant does dispute that Plaintiff required any additional
       medical treatment with respect to his lumbar spine beyond at least his
       October 3, 2019, examination at the hands of Dr. Thomas. Specifically,
       Defendant disputes the need for and medical appropriateness of the
       dorsal column stimulator trial or permanent procedure.

 79.   Notably, Dr. Thomas testified that he does not doubt Plaintiff’s
       continued complaints of low back and radiating lower extremity pain as
       a result of the accident and his subsequent lumbar surgery. He testified
       Plaintiff at all times presented as honest and forthright, and evidenced
       no signs of symptom magnification or exaggeration. He simply was not
       convinced at the time of his October 3, 2019, examination that the low


                                      10
Case 2:19-cv-02684-CJB-DMD Document 109 Filed 02/26/21 Page 11 of 23




       back and left leg pain Plaintiff admittedly continued to experience is
       neuropathic or otherwise of a nature that would be relieved by virtue of
       a dorsal column stimulator.

 80.   However, Dr. Thomas also testified that if the trial stimulator procedure
       were to provide Plaintiff the requisite threshold of pain relief, this fact
       would weigh in favor of the conclusion that Plaintiff’s pain is indeed
       neuropathic.

 81.   Both of Plaintiff’s treating physicians, Dr. Awasthi and Dr. Haydel,
       reported they are of the opinion that the nature of Plaintiff’s ongoing low
       back and left leg pain is neuropathic.

 82.   Pursuant to Louisiana law, the diagnosis and opinions of a plaintiff’s
       treating physicians are entitled to greater weight than those of doctors
       who examined the plaintiff for only litigation purposes. Schouest v. J.
       Ray McDermott & Co., 411 So. 2d 1042, 1044 (La. 1982); Fair, 669 F.3d
       at 605.

 83.   In addition, this Court finds credible and accepts Plaintiff’s testimony
       that the trial stimulator procedure effectively reduced his low back and
       radiating left leg pain by 75%.

 84.   Accordingly, this Court finds that Plaintiff has established that his
       ongoing low back and lower extremity pain is neuropathic in nature, and
       further finds that the trial and permanent dorsal column stimulator
       procedures are both appropriate and medically reasonable treatments
       with respect to Plaintiff’s ongoing low back and radiating lower
       extremity pain.

       Damages

 85.   Again, Plaintiff testified that he has 3 (three) children, a 12-year-old son
       and twin 8 (eight) year-old daughters. He testified that his injuries and
       resulting physical limitations have severely limited his inability to
       interact with his wife and children and participate in recreational
       activities.

 86.   With respect to his relationship with his wife, Plaintiff testified there
       has been a considerable lack of intimacy due to pain and his considerable
       prescription medication program. They are also unable to enjoy

                                      11
Case 2:19-cv-02684-CJB-DMD Document 109 Filed 02/26/21 Page 12 of 23




       gardening and other activities enjoyed prior to Plaintiff’s injuries.

 87.   With respect to his children, Plaintiff testified that his son, like all
       teenage boys, has an interest in playing basketball, football and baseball.
       Due to his physical limitations, Plaintiff testified he is unable to practice
       with his son or otherwise participate in these activities with him. As to
       all of his children, Plaintiff testified they are no longer able to vacation
       and enjoy other family activities, such as going to the zoo, the movies or
       amusement parks.

 88.   Plaintiff also testified that accident-related pain and resulting
       treatment have interfered with his activities of daily living.


 89.   Plaintiff’s wife likewise testified that Plaintiff’s injuries have had a
       negative impact on their intimate relationship, has prevented Plaintiff
       from enjoying recreational activities with his family and has interfered
       with his activities of daily living.


 90.   A review of similar cases involving lumbar injuries is instructive in
       determining the appropriate general damage award for Plaintiff’s
       herniated lumbar disc and resulting treatment. Barto v. Shore
       Construction, LLC, 801 F.3d 465 (5th Cir. 2015) (The court found an
       award of $400,000 was appropriate where plaintiff’s lumbar injury and
       subsequent surgery resulted in continued pain and “permanent
       restriction of normal living – normal life activities and so forth.”);
       Hollenbeck v. Oceaneering Int'l, Inc., 685 So. 2d 163 (La. App. 1st Cir.
       1996), (An award of $350,000 was deemed appropriate where a relatively
       young plaintiff would continue to endure pain for the rest of his life and
       suffered a vast change in lifestyle brought upon by his lumbar injuries
       and resulting surgery.); Burch v. SMG, Schindler Elevator Corp., 191 So.
       3d 652 (La. App. 4th Cir. 2016) (Award of $400,000 deemed appropriate
       where plaintiff continued to suffer from continued pain following L5-S1
       hemilaminectomy and medial facetectomy and would require future
       treatment.); Jordan v. Intercontinental Bulktank Corp., 621 So. 2d 1141
       (La. App. 1st Cir. 1993) (General damage award of $400,000 made where
       plaintiff underwent laminectomy and continued to suffer from severe
       pain limiting his physical activities.); Andrews v. Mosley Well Service,
       514 So. 2d 491 (La. App. 3rd Cir. 1987) (Court upheld award of $400,000
       where plaintiff, following back surgery, continued to suffer from stiffness
       and pain in his back and leg and could not return to manual labor.).

                                      12
    Case 2:19-cv-02684-CJB-DMD Document 109 Filed 02/26/21 Page 13 of 23




     91.     Upon review of similar lumbar injuries requiring surgery whereafter the
             plaintiff continues to suffer from radiating low back pain limiting the
             plaintiff’s activities, this Court finds that an award of $400,000 in
             general damages for Plaintiff’s lumbar injuries and ongoing pain is
             appropriate.

             Medical Expenses

     92.     A review of Plaintiff’s accident and injury related medical expenses
             confirm medical expenses incurred through trial as follows:

             Accordingly, the Court awards past medical expenses of
             $130,372.11. 1

              Dr. Dantin                                $              994.00
              Dr. Porche                                $           12,437.00
              Dr. Awasthi                               $            3,842.00
              Dr. Haydel                                $           15,872.00
              TRMC                                      $           28,668.02
              WALGREENS                                 $            1,443.49
              CVS                                       $               92.60
              Anesthia Assoc.                           $            1,560.00
              Imaging Ctr                               $            1,400.00
              Sothern Ortho                             $            2,002.00
              Thib. Reg. Network Devlop. Corp.          $            2,211.00
              Gulf Coast                                $           59,850.00

     93.     Moreover, when the record establishes that future medical expenses will
             be necessary and inevitable, the court should not reject an award of
             medical expenses on the basis that the record does not provide the exact
             value of the necessary expenses, if the court can examine the record and
             determine from evidence of past medical expenses and other evidence a
             minimum amount that reasonable minds could not disagree will be
             required. Menard v. Lafayette Ins. Co., 31 So. 3d 996 (La. 2010).

     94.     The proper standard for determining whether a plaintiff is entitled to
             future medical expenses is proof by a preponderance of the evidence the

1The Court reduced Plaintiff’s suggested medical expense damages by removing any expenses directly
related to Plaintiff’s C4-5 disc herniation and L5-S1 degenerative changes.

                                               13
Case 2:19-cv-02684-CJB-DMD Document 109 Filed 02/26/21 Page 14 of 23




       future medical expenses will be medically necessary. Highlands Ins. Co.
       v Missouri Pacific R. Co., 532 So. 2d 317 (La. 1989). It is well
       acknowledged that an award for future medical expenses is in great
       measure highly speculative and not susceptible to calculation with
       mathematical certainty. Highlands, 532 So. 2d at 324. It follows,
       therefore, such awards “generally do not involve determining amounts,
       but turn on questions of credibility and inferences, i.e., whose experts and
       other witnesses does the jury believe.” Menard, at 1006.

 95.   When the record sufficiently establishes the need for future medical
       care, but not the exact cost of such care, “the factfinder may make a
       reasonable award.” Lacy v. ABC Ins. Co., 712 So. 2d 189 (La. App. 4th
       Cir. 1998).

 96.   In considering the appropriateness of an award of future medical
       expenses in the present case, this Court finds instructive Hall v. Folger
       Coffee Co., 857 So. 2d 1234 (La. App. 4th Cir. 2003). In Hall, the trial
       court awarded the plaintiff $100,000 in future medical expenses upon
       finding the plaintiff had incurred $70,627.79 in past medical expenses,
       and further concluding a preponderance of the evidence offered at trial
       indicated plaintiff would require a dorsal column stimulator procedure
       in the future even though no evidence of projected cost of the procedure
       had been submitted at trial. The future medical expense award was
       found to have been appropriate and upheld on appeal.

 97.   In the present case, Plaintiff did not undergo the trial stimulator
       procedure until September 21, 2020. The results of the trial procedure
       were not known until September 28, 2020, when Plaintiff returned to Dr.
       Haydel to have the trial device removed and relay his degree of pain
       relief. As indicated, Plaintiff is scheduled to undergo the permanent
       implantation procedure on November 6, 2020, well after the trial of this
       matter.

 98.   As the evidence presented persuades the Court the trial dorsal column
       stimulator procedure was both a reasonable and necessary treatment for
       addressing Plaintiff’s neuropathic pain, it is likewise reasonable to
       assume the permanent procedure is appropriate, will offer Plaintiff
       similar relief, and that Plaintiff will undergo that procedure on
       November 6, 2020, as scheduled.

 99.   From a review of past medical expenses and a recognition that the

                                      14
Case 2:19-cv-02684-CJB-DMD Document 109 Filed 02/26/21 Page 15 of 23




        permanent stimulator device will be more costly and require periodic
        adjustment and maintenance, and further that periodic physician visits
        will be necessary in this regard, the Court awards $250,000 in future
        medical expenses as a reasonable minimum amount Plaintiff will incur
        in future medical expenses.

        Loss of Earning Capacity

 100.   Plaintiff has worked in the offshore oil and gas industry for more than
        20 years as an offshore operator for companies such as Chevron and
        Danos & Curole. Plaintiff held the position of offshore “A Operator” with
        Wood Group at the time of accident at issue. However, he testified he
        has also held the position of lead offshore operator in the past.

 101.   Plaintiff began his employment with Wood Group in 2015 and worked a
        14 and 14 schedule at a rate of pay of $36 per hour, and $54 per hour when
        working overtime hours. As is typical in the oil and gas industry,
        Plaintiff would regularly “work over” and take advantage of other
        overtime opportunities available to him.

 102.   Earnings records confirm Plaintiff consistently increased his earnings
        annually over the course of his tenure with Wood Group until being
        restricted from returning to offshore employment following lumbar
        surgery.

 103.   Moreover, it is not disputed that Plaintiff was an experienced,
        consistent, and reliable employee who Wood Group representatives have
        testified would be eligible for rehire were he capable of meeting the
        demands of offshore employment.

 104.   Plaintiff testified that he was released by Wood Group for his failure to
        return to work following his lumbar surgery. At the time of this
        separation, Plaintiff had not been released by his doctors to return to
        work in any capacity.

 105.   Plaintiff testified that he is confident he would have maintained his
        employment with Wood Group had it not been for the March 30, 2017,
        accident.

 106.   Once Plaintiff felt he had sufficiently recovered, and due to mounting
        financial obligations, Plaintiff began contacting individuals with whom


                                      15
Case 2:19-cv-02684-CJB-DMD Document 109 Filed 02/26/21 Page 16 of 23




        he had formed relationships over his career. In doing so, Plaintiff learned
        that Kosmos Energy, a company for which he had worked during his
        employment with Wood Group, was creating a new land-based control
        room position in Houston pursuant to a contract with PDI Solutions, Inc.

 107.   Plaintiff took the initiative and contacted a PDI representative whom he
        had never met to discuss this newly created position. Significantly, this
        newly created position did not require a pre-employment physical. While
        the position did require a pre-employment and perhaps ongoing drug
        screens, Plaintiff asked his physicians to reduce and/or modify his
        prescription medication to accommodate these drug screens.

 108.   Because Kosmos knew Plaintiff through prior employment, they
        approved PDI filling this newly created position with Plaintiff.

 109.   On July 10, 2019, after his lumbar surgery, Plaintiff began working for
        PDI Solutions, Inc. as a 14 and 14 land-based control room operator in
        Houston, Texas. Though not ideal, Plaintiff testified sought and accepted
        the position as he is the only wage earner in his household, had
        exhausted his savings and 401(k), and was no longer able to borrow from
        family and friends.

 110.   Plaintiff’s rate of pay with PDI was $36 per hour, increasing to $54 per
        hour with overtime. While employed with PDI, Plaintiff worked 40 hours
        per week regular time and 44 hours per week overtime. This position did
        not offer Plaintiff the opportunity to “work over” or otherwise work
        additional overtime as Plaintiff had been able to do with Wood Group and
        other offshore employers. In addition, this position offered no room for
        advancement with PDI.


 111.   Plaintiff testified that the drive to and from Houston was excruciating,
        requiring him to stop multiple times along the way to stretch and
        otherwise move around due to severe back pain.

 112.   However, on May 4, 2020, Plaintiff was released from PDI citing a
        “reduction in force.”

 113.   Plaintiff testified that this PDI position was a one-time opportunity and
        despite diligently searching for comparable employment since his
        release, he has been unable to locate a comparable position.


                                      16
Case 2:19-cv-02684-CJB-DMD Document 109 Filed 02/26/21 Page 17 of 23




 114.   Mr. Falcon testified that had Plaintiff been able to qualify for offshore
        employment, he would have attempted to place Plaintiff in an offshore
        position rather than release him from PDI’s employment.

 115.   Following his release from PDI, Plaintiff consistently monitored the
        availability of operator positions by posting his resume on employment
        websites. Although Plaintiff regularly received notifications of openings,
        all required offshore eligibility or the appropriate pre-employment
        physical, or both. The physical demands of all operator position openings
        exceeded Plaintiff’s physical abilities.

 116.   Again, the parties agree that Plaintiff is restricted to only light duty
        employment as a result of his lumbar surgery which the parties agree
        was medically appropriate. Moreover, the parties agree Plaintiff was
        physically unable to return to offshore employment in any capacity
        following surgery.

 117.   Accordingly, the Court finds Plaintiff did not fail to mitigate his damages
        by not requesting accommodations from Wood Group prior to his release.
        Again, Plaintiff was unable to work in any capacity at the time of his
        release from Wood Group, and certainly not in an offshore environment,
        regardless of accommodation.

 118.   Further, to the extent Defendant insists Plaintiff should have sought a
        position as a land-based operator upon his release from PDI, PDI
        representative Christian Falcon testified “to clarify on the land-based
        thing, these are not office type land-based positions. These are very
        similar in nature to offshore where they are physically climbing tanks
        and gauging and it’s more field pipeline related work.” These activities
        clearly exceed the light duty physical capabilities of Plaintiff.

 119.   A claim for lost wages need not be proven with mathematical certainty;
        it only requires such proof which reasonably establishes the plaintiff's
        claim, which includes the plaintiff's own reasonable testimony. In
        determining a proper future loss of earning capacity award, one factor to
        be considered is whether and how much Plaintiff’s current condition
        disadvantages him in the workforce. Other factors to be considered are:
        the plaintiff's physical condition before the injury, the plaintiff's past
        work history and work consistency, the amount the plaintiff would have
        earned absent the injury complained of, and the probability that the
        plaintiff would have continued to earn wages over the remainder of his

                                      17
Case 2:19-cv-02684-CJB-DMD Document 109 Filed 02/26/21 Page 18 of 23




        working life. Borocco v. Ennis Inc. of Colo., 2003 U.S. Dist. LEXIS 10774
        (E.D. La., June 16, 2003); Miller v. Credit, 2015 U.S. Dist. LEXIS 88433,
        2015 WL 4132981 (M.D. La., July 8, 2015).

 120.   In determining Plaintiff’s future wage losses, the Court should look to
        his decreased earning capacity as a result of the injury and his resulting
        physical limitations. This is determined by deducting Plaintiff’s earning
        ability immediately prior to the injury rather than by deducting his
        income after the injury from his income prior to the injury. Hobgood v.
        Aucoin, 574 So. 2d 344 (La. 1990).

 121.   The fact finder’s determination of the amount, if any, of an award of
        damages, including lost earning capacity, is a finding of fact. However,
        unlike awards for past lost earnings, awards for future income or loss of
        future earning capacity are inherently speculative and are intrinsically
        insusceptible of being calculated with mathematical certainty. Therefore
        the fact finder is given much discretion in fixing these awards.
        Nevertheless, a projection of loss of future earning capacity must have a
        factual basis in the record, and an award may not be based upon
        speculation, possibility, or conjecture. Lemings v. Sanasac, 209 So. 3d
        396, (La. App. 1st Cir. 2016).

 122.   The paramount concern of a court awarding damages for lost future
        earnings is to provide the victim with a sum of money that will, in fact,
        replace the money that he would have earned. Martinez v. Offshore
        Specialty Fabricators, Inc., 481 F. App'x 942 (5th Cir. 2012). It is well-
        settled that the calculation as to future lost income begins with the gross
        earnings of the injured party at the time of injury. Culver v. Slater Boat
        Co., 722 F.2d 114, 120 (5th Cir. 1983).

 123.   However, when a plaintiff returns to work following an accident and
        injury, his earnings over this period should be considered when
        determining wage loss. Luwish v. Am. Marine Corp., 2019 U.S. Dist.
        LEXIS (E.D. La. 3/31/19); Harrison v. Diamond Offshore Drilling, Inc.,
        2008 U.S. Dist. LEXIS 17120 (E.D. La. 3/6/08).

 124.   The mere fact that Plaintiff’s earnings at the time of injury are greater
        than those reflected by averaging Plaintiff’s earnings over multiple prior
        years does not compel use of the averaged figure. Martinez, Inc., 481 F.
        App'x 942. See also, Hebert v. Wal-Mart Stores, Inc., 911 F.2d 1044 (5th
        Cir. 1990).

                                      18
Case 2:19-cv-02684-CJB-DMD Document 109 Filed 02/26/21 Page 19 of 23




 125.   Plaintiff obtained employment with Wood Group and worked consistently
        until being restricted to light duty following his lumbar surgery in
        August 2018. Although Plaintiff sustained the lumbar injury in March
        2017, having no other means of income he continued to work offshore
        with Wood Group until this was no longer possible following his lumbar
        surgery in August 2018.


 126.   Over the course of his employment with Wood Group, Plaintiff’s earnings
        progressively and consistently increased and would have resulted in
        annualized earnings of $152,236.32 in 2018 but for Plaintiff’s inability to
        return to offshore employment with Wood Group following lumbar
        surgery.

 127.   Moreover, testimony of Wood Group representative Tiffany Gullettat
        confirmed that Plaintiff had applied for and been accepted into the
        federal MWCC program developed following the recent BP oil spill
        disaster. Acceptance into this program was described as both “desirable”
        and “exclusive” among offshore operators and is a program offshore
        operator strive to get accepted into.

 128.   By all accounts, Plaintiff was a competent, experienced and motivated
        employee who would have continued to excel as an offshore operator over
        the course of his career. Moreover, at 42 years-old, Plaintiff was in the
        prime of his career and extremely marketable given his 20 years of
        experience and exemplary performance as an offshore operator.

 129.   The conclusion that Plaintiff’s future earning capacity has been severely
        impacted by what the parties agree is an appropriate light duty
        restriction is inescapable. Indeed, Plaintiff has clearly lost his entire
        offshore career as a result of the accident of March 30, 2017, accident.

 130.   Moreover, with his experience, work ethic, and proven capabilities, the
        Court finds it is likely Plaintiff would have retained employment despite
        the recent downturn in the oil and gas industry due to the COVID-19
        pandemic. Wood Group representative Tiffany Gullett testified that
        Plaintiff was eligible for rehire had he not been restricted from offshore
        employment.

 131.   Mr. Falcon testified that he was Plaintiff’s direct supervisor over the
        course of his employment with PDI. Mr. Falcon, like Ms. Gullett,

                                      19
Case 2:19-cv-02684-CJB-DMD Document 109 Filed 02/26/21 Page 20 of 23




        testified that Plaintiff was a capable, competent operator who would be
        rehired were he able to meet the physical demands of offshore
        employment. Indeed, Mr. Falcon testified that PDI has hired operators
        since the onset of the COVID-19 pandemic and he would have considered
        and recommended Plaintiff to fill one of these positions were he able to
        work offshore.

 132.   Indeed, even as a land-based control room operator, Mr. Falcon testified
        that some PDI operators worked 28 and 14 schedules, with 14 days in the
        land-based control room and 14 days offshore. He added that this
        opportunity would have been available to Plaintiff as well had he been
        capable of offshore employment.

 133.   Ms. Stephanie Chalfin, Plaintiff’s vocational rehabilitation consultant,
        testified that she conducted an in-depth interview with Plaintiff, and
        obtained and reviewed records regarding his educational, work and
        earnings history. She also reviewed medical records and consulted with
        Dr. Haydel. Notably, she testified Plaintiff had also advised her that he
        had been experiencing neck problems since the accident.

 134.   According to Ms. Chalfin, Plaintiff had exhibited a “very steady work
        history” for someone working in the oilfield. With respect to the change
        of employers Plaintiff had made over his career, she testified this is not
        uncommon as oilfield workers often change employers seeking better
        pay.

 135.   Ms. Chalfin testified that her consultation with Plaintiff’s doctors
        indicated he should be restricted to “sedentary to light work” and
        offshore employment should not be considered. She described Plaintiff
        as a hard worker but stated it would be hard to find employment earning
        wages similar to those he had earned as an offshore operator given his
        academic deficits confirmed by testing. She also testified that Plaintiff’s
        skills may be transferable to other production jobs, but not to jobs beyond
        the oil and gas industry.

 136.   Moreover, she testified that when Plaintiff worked offshore, “there was
        a lot of overtime available.” This had been the case with all of Plaintiff’s
        prior offshore employers. Indeed, she agreed Plaintiff’s earnings history
        confirmed he had been consistently increasing his earnings year after
        year prior to his release from Wood Group.



                                       20
Case 2:19-cv-02684-CJB-DMD Document 109 Filed 02/26/21 Page 21 of 23




 137.   Finally, Ms. Chalfin testified that had Plaintiff remained in the offshore
        oil and gas industry he could have expected to continue to increase his
        annual earnings in the coming years.

 138.   With respect to Plaintiff’s seeking out and securing his land-based control
        room operator position with PDI, Ms. Chalfin explained, “I think Mr.
        Singleton was trying to survive and support his family and I think he
        showed that by getting a job with PDI, which was the perfect job for him.”

 139.   Defendant offered no vocational expert testimony to contradict the
        opinions of Ms. Chalfin.

 140.   The Court finds that Plaintiff has clearly and reliably established the
        capacity to earn into the future at least $152,236.32 annually but for his
        injury and light duty restriction, and this figure is appropriate for
        calculation of Plaintiff’s lost wages and future earning capacity.

 141.   Loss of earning capacity and lost wages are distinguishable claims. Loss
        of earning capacity is not the same as lost wages. Rather, earning
        capacity refers to a person’s potential. Earning capacity is not necessarily
        determined by actual loss. While the plaintiff’s earnings at the time of
        the accident may be relevant, such figures are not necessarily indicative
        of his past or future lost earning capacity. What is being compensated is
        the plaintiff’s lost ability to earn a certain amount, and he may recover
        such damages even though he may never have seen fit to take advantage
        of that capacity. The trial court should consider whether and how much
        the plaintiff’s current condition disadvantages him in the work force.
        The trial court should thus ask itself what the plaintiff might be able to
        have earned but for his injuries and what he may now earn given his
        resulting condition. Hobgood, 574 So. 2d 344; Levy v. Lewis, 219 So. 3d
        1150 (La. App. 4th Cir. 2017).

 142.   Plaintiff offered the testimony of Dr. G. Randolph Rice, a forensic
        economist.

 143.   Using the trial date of October 13, 2020 as the reference date and
        crediting wages earned with PDI, Dr. Rice calculated Plaintiff’s after-tax
        wage loss to be $207,122.00.

 144.   Finding the calculations and testimony of Dr. Rice to more accurately
        reflect actual past lost wages suffered by Plaintiff, the Court awards


                                       21
Case 2:19-cv-02684-CJB-DMD Document 109 Filed 02/26/21 Page 22 of 23




        Plaintiff $207,122.00 in past lost wages.

 145.   As to future losses, Dr. Rice testified that Plaintiff’s future after tax
        earning capacity, absent injury would have been $2,304,037.00 over the
        next 17.15 years of work life expectancy using the trial date of October
        13, 2020 as the reference date.

 146.   Defendant argues that the amount that Plaintiff could earn in positions
        comparable to his former position at PDI should be credited against
        Plaintiff’s future loss of earning capacity


 147.   However, because the evidence presented to the Court confirms the PDI
        position was a newly created “one time” opportunity, and Plaintiff has
        been unable to secure a comparable position despite a diligent search,
        the Court finds that assuming Plaintiff could find employment
        comparable to his position at PDI would understate Plaintiff’s actual
        future wage losses.

 148.   Therefore, the Court finds that Plaintiff should be able to find
        employment at a rate of $20/hour and retain similar job types for the
        next 17.15 years. Using this figure, Dr. Rice testified that Plaintiff
        should be able to earn $661,250 in future income.

 149.   In light of this finding and accepting the testimony of Dr. Rice with
        respect to Plaintiff’s future lost wages, the Court awards Plaintiff
        $1,642,787.00 for future net loss of future earning capacity.

 150.   In sum, as consequence of the accident of March 30, 2017, the Court finds
        Plaintiff sustained the following damages:

             a. General Damages                                $400,000.00
             b. Past Medical Expenses                          $130,372.11
             c. Future Medical Expenses                        $250,000.00
             d. Past Lost Wages                                $207,122.00
             e. Future Loss of Earning Capacity                $1,642,787.00
             TOTAL                                             $2,630,281.11




                                      22
Case 2:19-cv-02684-CJB-DMD Document 109 Filed 02/26/21 Page 23 of 23




  New Orleans, Louisiana, this 26th day of February, 2021.




                                        CARL J. BARBIER
                                        UNITED STATES DISTRICT JUDGE




                                   23
